     Case 3:10-cr-00038-O Document 317 Filed 02/02/21             Page 1 of 4 PageID 1729



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
v.                                               §          No. 3:10-CR-38-O(5)
                                                 §
PATRICK WEATHERALL,                              §
         Defendant.                              §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Patrick Weatherall’s Motion and Questionnaire for

Reduction of Sentence Pursuant to Section 404 of the First Step Act of 2018, received on June 20,

2019. ECF No. 307. Having considered the motion, the facts of the case, and the applicable law,

the Court finds that the motion should be and is hereby DENIED.

                                     I.     BACKGROUND

         On June 30, 2010, pursuant to a plea agreement, Defendant pled guilty to one count of

conspiracy to distribute a controlled substance, namely, five grams or more of a mixture or

substance containing cocaine base (“crack”), in violation of 21 U.S.C. § 846. See ECF Nos. 1, 69,

70, 80. Under the presentence investigation report (“PSR”) and addenda prepared by the United

States Probation Office (“USPO”), the sentencing guidelines range applicable to Defendant was

188-235 months’ imprisonment. See ECF Nos. 106-1, 136-1, 156-1. The Court varied upward

from the sentencing guidelines and sentenced Defendant to 300 months’ imprisonment, to be

followed by a four-year term of supervised release. See ECF Nos. 168, 169. His appeal was

dismissed by the United States Court of Appeals for the Fifth Circuit on April 26, 2012. See ECF

No. 220.

         Defendant filed the pending motion seeking a reduction of his sentence under § 404 of the

First Step Act of 2018 (“First Step Act”). See ECF No. 307. The USPO submitted a First Step
  Case 3:10-cr-00038-O Document 317 Filed 02/02/21                   Page 2 of 4 PageID 1730



Act Worksheet (“FSA Worksheet”) determining that Defendant was eligible for a sentence

reduction under § 404. See ECF No. 308 at 3. The FSA Worksheet further indicated that

Defendant’s sentencing guideline range of 188-235 months remained unchanged and that, if tried

today, Defendant would not have a career offender designation because one of the predicate

offenses for his career offender status no longer qualifies for the designation. See id. at 4.

       The government filed a response opposing a sentence reduction on December 8, 2020. See

ECF No. 315. Defendant filed a reply on December 18, 2020. See ECF No. 316.

                                          II.     ANALYSIS

       The Fair Sentencing Act of 2010 (“Fair Sentencing Act”), Pub. L. No. 111-220, § 2(a), 124

Stat. 2372 (2010), effective on August 3, 2010, amended the Controlled Substances Act by

increasing “the drug amounts triggering mandatory minimums for crack trafficking offenses from

5 grams to 28 grams in respect to the 5-year minimum and from 50 grams to 280 grams in respect

to the 10-year minimum,” and eliminating the mandatory minimum sentence for simple possession

of crack. Dorsey v. United States, 567 U.S. 260, 269 (2012); see also 21 U.S.C. §§

841(b)(1)(A)(iii), (B)(iii); 21 U.S.C. § 844(a). These amendments were not retroactive until the

enactment of the First Step Act, which introduced several criminal justice reforms, among which

was granting sentencing courts the discretion to retroactively reduce sentences for crack-based

offenses amended by the Fair Sentencing Act. See United States v. Hegwood, 934 F.3d 414, 416

(5th Cir. 2019) (citing First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5194-249

(2018)).

       Section 404 of the First Step Act provides:

       (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
           offense” means a violation of a Federal criminal statute, the statutory penalties
           for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010,
           that was committed before August 3, 2010;

                                                  2
    Case 3:10-cr-00038-O Document 317 Filed 02/02/21                         Page 3 of 4 PageID 1731




        (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
            sentence for a covered offense may, on motion of the defendant, the Director
            of the Bureau of Prisons, the attorney for the Government, or the court, impose
            a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010
            were in effect at the time the covered offense was committed.

        (c) LIMITATIONS.—No court shall entertain a motion made under this section
            to reduce a sentence if the sentence was previously imposed or previously
            reduced in accordance with the amendments made by sections 2 and 3 of the
            Fair Sentencing Act of 2010 or if a previous motion made under this section
            to reduce the sentence was, after the date of enactment of this Act, denied after
            a complete review of the motion on the merits. Nothing in this section shall
            be construed to require a court to reduce any sentence pursuant to this section.

First Step Act, Pub. L. No. 115-391, § 404 (citations omitted); Hegwood, 934 F.3d at 416-17.

        Here, Defendant was indicted and sentenced under § 846 for conspiracy to distribute five

grams or more of a substance or mixture containing crack after the Fair Sentencing Act was

enacted. ECF Nos. 1, 168. The penalties under § 846 are the same as the penalties for the

committed offense, in this case, distribution of five grams or more of a substance or mixture

containing crack. See 21 U.S.C. § 841(b)(1)(B)(iii). Section 2 of the Fair Sentencing Act amended

Defendant’s applicable penalty statute by increasing the drug quantity from 5 grams of crack to 28

grams, resulting in a reduction to the statutory penalties for this drug quantity range.1 See 21

U.S.C. § 841(b)(1)(B)(iii). Because Defendant’s offense concluded in 2007, and the applicable

statutory penalties for the offense were modified by the Fair Sentencing Act, he committed a

“covered offense” under § 404(a) of the First Step Act. See United States v. Whitehead, No. 19-

11275, --- F.3d ----, 2021 WL 211137, at *1 (5th Cir. Jan. 21, 2021); United States v. Ramirez,

No. 19-40452, --- F. App’x ----, 2020 WL 6682555, at *2 (“Whether a defendant has a ‘covered

offense’ under section 404(a) depends on the statute under which he was convicted, rather than



1
 The Court assumes for purposes of this motion that Defendant’s new statutory penalty range would be 0 to 20 years
based on the drug quantity stated in the indictment. See 21 U.S.C. § 841(b)(1)(C); see also ECF No. 315 at 6.

                                                        3
  Case 3:10-cr-00038-O Document 317 Filed 02/02/21                Page 4 of 4 PageID 1732



facts specific to the defendant’s violation.”) (citing United States v. Jackson, 945 F.3d 315, 319-

20 (5th Cir. 2019)).

       However, “[e]ligibility for resentencing under the First Step Act does not equate to

entitlement.” United States v. Batiste, 980 F.3d 466, 471 (5th Cir. 2020); see also Whitehead,

2021 WL 211137, at *2; First Step Act, Pub. L. No. 115-391, § 404(c) (“Nothing in this section

shall be construed to require a court to reduce any sentence pursuant to this section.”). Defendant

was a leader of a criminal drug enterprise that controlled his neighborhood. He controlled who

could sell drugs in the neighborhood and where they could be sold. He maintained multiple “trap”

houses, some of which were located in close proximity to schools, and groomed young individuals

for his drug enterprise. He also has an extensive criminal history, which includes the violent

assault of the mother of one of his children. Having considered the factors of 18 U.S.C. § 3553(a),

including the nature of the offense conduct, the history and characteristics of Defendant, and the

need for adequate deterrence of criminal conduct, the Court declines to exercise its discretion to

reduce Defendant’s sentence in this case under § 404 of the First Step Act.

                                      III.    CONCLUSION

       Defendant’s Motion and Questionnaire for Reduction of Sentence Pursuant to Section 404

of the First Step Act of 2018, received on June 20, 2019, is DENIED.

       SO ORDERED this 2nd day of February, 2021.



                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                                4
